Citation Nr: 0528482	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  04-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability to include nervousness, depression, and adjustment 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from July 12, 1963 to 
February 26, 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that reopened and denied the claim 
of service connection for a psychiatric disability to include 
nervousness, depression and adjustment disorder.  

The RO originally denied the appellant's claim for service 
connection for a nervous condition in a June 1977 rating 
decision.  The rating decision was confirmed in July 1977.  
The RO notified the appellant by VA letter in July 1977.  The 
appellant submitted a notice of disagreement in August 1977 
with respect to the rating decisions.  A subsequent rating 
decision in August 1977 confirmed the prior rating decisions.  
The RO issued a statement of the case in August 1977.  The 
appellant did not submit a substantive appeal within the 
applicable time period, and, as such, the June 1977, July 
1977, and August 1977 rating decisions are final.  38 
U.S.C.A. § 7105(b) (West 2002 & Supp. 2005).  

Although the RO appears to have treated the appellant's more 
recent claim as reopened, the Board must also assess whether 
new and material evidence has been submitted sufficient to 
reopen the claim of service connection.  Wakeford v. Brown, 8 
Vet. App. 237 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  

The July 2003 rating decision also denied service connection 
for a neck disability (cervical).  The appellant filed a 
notice of disagreement in August 2003.  By memorandum dated 
that same month, the accredited representative withdrew the 
appeal for the neck condition.  

In June 2003, the appellant filed a claim for service 
connection for bilateral tinnitus.  By a February 2004 rating 
decision, the RO granted service connection for recurrent 
bilateral tinnitus and assigned a 10 percent rating.  On 
February 25, 2004, the appellant filed a notice of 
disagreement to the assigned rating.  The Board observes that 
this claim for an initial evaluation in excess of 10 percent 
for recurrent bilateral tinnitus is subject to a stay imposed 
pending the appeal of Smith v. Nicholson, 19 Vet. App. 63, 78 
(2005).  See 38 C.F.R. 4.87, Diagnostic Code 6260 (applicable 
to claims filed pre June 10, 1999 and pre June 13, 2003).  
Therefore, the Board defers adjudicating this claim at this 
time.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of this tinnitus issue, which 
has been stayed, will be resumed.

In May 2004, nonservice-connected pension benefits were 
administratively denied.  By a May 2004 rating decision, the 
RO denied service connection for bilateral hearing loss.  The 
appellant did not file a notice of disagreement to either 
decision.  See In Re Fee Agreement of Cox, 10 Vet. App. 361, 
374 (1997) (Absent a notice of disagreement, a statement of 
the case, and a substantive appeal, the Board has no 
authority to proceed to a decision).  Accordingly, these 
issues are not before the Board.  

In March 2005, the appellant appeared before the undersigned 
Veterans Law Judge and gave testimony via video conference 
sitting in Indianapolis, Indiana.  The appellant executed an 
authorization to disclose a record in the presence of a third 
party incidental to the video conference.  The appellant and 
his spouse, prior to the video conference hearing discussed 
with the Veterans Law Judge that their testimony would be 
limited to service connection for a psychiatric disability.  


FINDINGS OF FACT

1.  By decision in August 1977, the RO denied service 
connection for a nervous condition.

2.  The evidence added to the record since the August 1977 
determination is new and material, it bears directly and 
substantially upon the specific matter under consideration, 
it is neither cumulative nor redundant of the evidence 
previously of record, and by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a psychiatric disability to include nervousness, 
depression, and adjustment disorder.  


CONCLUSIONS OF LAW

1.  The August 1977 RO decision, which denied entitlement to 
service connection for a nervous condition, is final.  38 
U.S.C.A. § 7105(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
20.1103 (2004).

2.  Additional evidence received since the August 1977 RO 
decision is new and material, and the claim of entitlement to 
service connection for a psychiatric disorder to include 
nervousness, depression, and adjustment disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (a) (as in effect August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

Prior to the July 2003 rating decision on appeal that 
reopened and confirmed the August 1977 denial of the claim of 
entitlement to service connection for emotionally unstable 
personality, the agency of original jurisdiction issued VCAA 
notice in May 2003.  VCAA notice as to the issue on appeal 
was also provided in June 2004.  These VCAA notice letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his/her and VA's respective 
duties for obtaining evidence.  The June 2004 VCAA notice 
letter explicitly requested that the appellant provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Further, the AOJ's May 2003 
letter informed him that additional information or evidence 
was needed to support his claim, but informed him "while we 
are required to assist you in obtaining all information 
evidence to support your claim, you are ultimately 
responsible for providing any private medical evidence you 
wish to be considered."  In addition, the May 2004 Statement 
of the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  The June 2004 VCAA 
notice letter provided that "to expedite your claim, you may 
also submit the treatment records yourself"; and, "if you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  Moreover, the record contains 
a statement from the appellant, dated in July 2004, stating 
that "there are no other records to obtain at this time and 
that all of his medical treatment and records were at the 
Indianapolis VAMC."  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records, and post service 
treatment records and examinations, private and VA.  In March 
2005, the appellant and his spouse provided testimony via 
video conference hearing in Indianapolis, Indiana before a 
Veterans Law Judge.  The Board acknowledges that the 
appellant's testimony referred to private medical evidence 
that is not of record.  The Board stresses that the absence 
of that evidence will not adversely affect the reopening of 
the claim of entitlement to service connection for a 
psychiatric disability to include nervousness, depression, 
and adjustment disorder.  Indeed, the RO will attempt to 
secure those records as part of the Remand actions following 
the decision to reopen the claim.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and has not identified any 
additional pertinent evidence to be associated with the 
record.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
for the limited purpose of reopening the claim of entitlement 
to service connection for a psychiatric disability to include 
nervousness, depression, and adjustment disorder and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  Hence, VA's duty to assist the appellant in the 
development of his claim has been satisfied.  

I.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  As the veteran's request to reopen was received 
after August 29, 2001, the revised provisions of 38 C.F.R. § 
3.156, as outlined above, are for application in this case.

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for the disability at issue in August 1977.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

Service connection for an acquired psychiatric disorder was 
originally denied in a rating decision dated in June 1977 on 
the basis that the appellant's personality disorder in 
service was a constitutional or developmental abnormality and 
not a disability under the law.  The RO considered the 
service medical records that included a Report of Board of 
Medical Survey.  The June 1977 rating decision was confirmed 
by rating decisions in July 1977 and August 1977 on the basis 
that the subsequently diagnosed nervous disability, anxiety 
syndrome, was unrelated to his period of active military 
service; and that the nervous disability was originally 
established in 1972 and was unrelated to his period of active 
military duty.  Indeed, the service medical records did not 
contain a diagnosis of anxiety syndrome.  Finally, in 1977, 
there was no competent clinical opinion linking the anxiety 
syndrome to active military service.  

The additional evidence received subsequent to the 1977 
rating decisions include VA medical and psychiatric treatment 
records for the period from January 2003 to June 2004 and a 
May 2003 lay statement from a childhood friend.  The May 2003 
statement from the appellant's childhood friend of 43 years 
reports that the appellant joined the Marines with 
confidence.  According to the letter, the appellant felt that 
with his physical condition and mental toughness he could be 
"One of the Few and Proud."  The appellant's friend stated 
that there was an appreciable change in the appellant's 
mental and physical condition after separating from service.  
His capabilities were diminished.  He stuttered.  His hands 
shook.  He seemed slower mentally.  The Board observes that 
this document was not previously of record at the time of the 
prior RO denials in 1977, and for the first time, asserted 
that the appellant was manifestly different prior to service 
and that he had changed for the worse after active military 
service.  These observations, made by a layperson, relate to 
a fact that was not previously established at the time of the 
1977 RO denials, namely, that the appellant may have incurred 
a mental or physical condition while in active military 
service.  As such, the document is not cumulative or 
redundant.  

Next, an April 2003 VA psychiatric social history report 
notes as medical history that the veteran reported he was 
first hospitalized while in the military at Camp Pendleton 
for a "nervous breakdown."  He indicated he had been 
hospitalized on two other occasions in 1986 and 1988.  These 
notations were repeated in an April 2003 VA psychiatry 
reassessment form in preparation for the appellant's 
discharge.  These statements are essentially cumulative of 
the medical history reported by the veteran at the time of 
the prior final denials in 1977.  However, it was observed in 
an April 2003 VA psychiatric treatment plan that the veteran 
had experienced inadequate coping skills since at least 1964.  
This medical observation while similar to those asserted by 
the veteran in 1977, is now attributed to a medical 
professional.  As such, this written observation is not 
redundant or cumulative.  Further, as it provides a favorable 
nexus, when presumed credible for purposes of reopening the 
claim, it raises a reasonable possibility of substantiating 
the claim for service connection.  Hence, the Board finds 
that the additional evidence, when reviewed in conjunction 
with the record as a whole, is new and material to reopen the 
claim of entitlement to service connection for a psychiatric 
disability to include nervousness, depression, and adjustment 
disorder.  To this extent the appeal is allowed.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disability to include nervousness, depression, and adjustment 
disorder.


REMAND

If further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action is 
essential for a proper appellate decision, a Veterans Law 
Judge or panel of Veterans Law Judges shall remand the case 
to the agency of original jurisdiction, specifying the action 
to be undertaken.  38 C.F.R. § 19.9 (2004).  

The appellant testified that he was diagnosed with depression 
while hospitalized in 1985.  He related that the 
hospitalization took place at Metropolitan Medical Center in 
Minneapolis, Minnesota, which later joined with Hennepin 
County Memorial Hospital.  (Transcript (T.) at 13.)  It does 
not appear such clinical reports are of record.

The service medical records demonstrate a preliminary 
diagnosis of anxiety reaction in passive-dependent 
personality.  The final diagnosis of emotionally unstable 
personality was considered to have existed prior to 
enlistment and not to have been aggravated by any condition 
of the service.  

The first medical evidence of record following service 
includes a July 1977 private medical statement that shows the 
appellant was treated for anxiety syndrome in March 1972 and 
intermittently thereafter through 1975.  A subsequent private 
medical statement shows that the appellant was treated for 
nerves in March 1972.  He was given Amytal and Valium.  

A May 2003 lay statement from the appellant's childhood 
friend relates that the appellant was appreciably different 
after separating from service.  

The post service VA treatment records for the period from 
January 2003 through June 2004 show treatment for adjustment 
disorder with depressed mood and history of major depressive 
disorder with depressed mood.  An April 2003 notation 
reflects that the "veteran has experienced inadequate coping 
skills since at least 1964".  The Board observes that the 
latter statement was the result of interview with the 
appellant and a review of limited VA treatment records.  
There is no indication that the opinion was based on a review 
of the appellant's service medical records to include the 
Report of Medical Board Survey.  

As the appellant has informed VA of additional evidence which 
may be relevant to his reopened claim for service connection 
for a psychiatric disability, a remand is warranted to obtain 
those medical records, to the extent possible.  As the VA 
treatment and hospitalization records from April 2003 relate 
his difficulties as beginning in 1964, the year the appellant 
separated from service, a psychiatric examination is 
warranted for an etiological opinion based on a review of the 
medical evidence and an examination of the appellant.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  The RO should obtain the medical 
treatment and hospitalization records, if 
any, for the period from 1977 to 1988 from 
Metropolitan Medical Center in Minneapolis, 
Minnesota, which later joined with Hennepin 
County Memorial Hospital.  (See Transcript 
at 13.)  The RO should also obtain any 
other psychiatric treatment records 
identified by the appellant as a result of 
this Remand.  After securing the necessary 
release(s), the RO should obtain these 
records. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability present.  The examination 
report should include a detailed account 
of all pathology found to be present.  If 
there are psychiatric disorders other than 
a personality disorder, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should opine 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disability is related to the emotionally 
unstable personality diagnosed during 
active military service.  The examiner is 
specifically requested to reconcile 
his/her opinion with the clinical opinion 
reported in an April 2003 psychiatric 
treatment plan, that the veteran had had 
inadequate coping skills since 1964.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  

3.  Thereafter, the RO should readjudicate 
the appellant's reopened claim for service 
connection for a psychiatric disability to 
include nervousness, depression, and 
adjustment disorder.  If the benefit 
sought remains denied, the RO should issue 
a supplemental statement of the case to 
the appellant and his representative and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


